                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


   JESSIE LEE McLENDON,                             )
                                                    )
            Plaintiff,                              )
                                                    )
   v.                                               )    NO. 3:20-cv-00631
                                                    )
   CPL. F/N/U RYLE, et al.,                         )    JUDGE RICHARDSON
                                                    )
            Defendants.                             )


                                 MEMORANDUM AND ORDER

         Before the Court is a pro se complaint under 42 U.S.C. § 1983 (Doc. No. 1) filed by

Plaintiff Jessie Lee McLendon, an inmate of the Montgomery County Jail in Clarksville,

Tennessee. Plaintiff did not pay the civil filing fee, nor did he file an application for leave to

proceed in forma pauperis (IFP), i.e., without prepaying fees and costs. One or the other is required

for the Court to process the complaint.

         Moreover, a prisoner may not file a civil action IFP in district court if he has, “on 3 or more

prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a

court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails

to state a claim upon which relief may be granted, unless the prisoner is under imminent danger of

serious physical injury.” 28 U.S.C. § 1915(g). Plaintiff has previously filed three actions in this

court which were dismissed for failure to state a claim. See McLendon v. Montgomery Cnty. Jail,

et al., No. 3:12-cv-01118 (M.D. Tenn. Oct. 31, 2012); McLendon v. Montgomery Cnty. Jail, No.

3:13-cv-00854 (M.D. Tenn. Aug. 30, 2013); McLendon v. Montgomery Cnty. Jail, No. 3:18-cv-

00276 (M.D. Tenn. Apr. 5, 2018). In light of these prior dismissals, Plaintiff is a “three-striker”




        Case 3:20-cv-00631 Document 4 Filed 08/25/20 Page 1 of 3 PageID #: 16
who may proceed as a pauper in this action only if he is in “imminent danger of serious physical

injury.” 28 U.S.C. § 1915(g).

       To fall within the statutory exception to the “three-strikes” rule, the danger Plaintiff is

facing must be a “real and proximate” threat of serious physical injury that existed at the time the

complaint was filed. Rittner v. Kinder, 290 F. App’x 796, 797 (6th Cir. 2008) (citing, e.g.,

Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003)). Under this standard, Plaintiff must

“allege[] facts from which a court, informed by its judicial experience and common sense, could

draw the reasonable inference that [he] was under an existing danger” when he filed the complaint.

Vandiver v. Prison Health Servs., Inc., 727 F.3d 580, 585 (6th Cir. 2013) (internal quotation marks

and citation omitted). In making this determination, the Court must construe the complaint

liberally, as “the imminent danger exception is essentially a pleading requirement subject to the

ordinary principles of notice pleading.” Id. Still, Plaintiff’s allegations “must not be irrational,

incredible, or speculative, and must describe with sufficient detail why [he] is in imminent danger.”

Lapine v. Waino, No. 17-1636, 2018 WL 6264565, at *2 (6th Cir. Oct. 11, 2018) (citing Vandiver,

727 F.3d at 585).

       Plaintiff’s sole claim is that, after informing Jail officials on April 30, 2020 that he wanted

“to switch [his] religion to Muslim and observe Ramadan,” he was denied meal service at the times

prescribed for the observance of Ramadan, in violation of his First Amendment rights, on grounds

that Jail rules established a “cut off [of] April 23 for inmates who [were] in the Jail prior to that”

to sign up for the Ramadan food-service schedule. (Doc. No. 1 at 3, 5–7.) As relief, he seeks

compensatory damages and injunctive orders directed to the Jail’s policies regarding Ramadan

food service. (Id. at 7.) Plaintiff’s allegations do not suggest that he was in any physical danger at

the time he filed the complaint, much less “imminent danger of serious physical injury” for



                                                  2

     Case 3:20-cv-00631 Document 4 Filed 08/25/20 Page 2 of 3 PageID #: 17
purposes of Section 1915(g). The Court therefore finds that Section 1915(g) precludes the granting

of pauper status in this case.

       The Sixth Circuit Court of Appeals has made the following observation with respect to

prisoners who fall within the scope of Section 1915(g):

       A prisoner who has filed prior civil actions should be aware of the disposition of
       those actions and the possible application of § 1915(g) to any new actions he wishes
       to pursue. By choosing to file a new action, he invokes the jurisdiction of the federal
       court and avails himself of the process afforded by that court. Even if the end result
       is an order of summary dismissal under § 1915(g), the action will require a
       considerable amount of time and effort on the part of the district court and the court
       staff. The requirement that the full fees be paid for these actions-whatever their
       merit or disposition-will provide a prisoner with the incentive to consider carefully
       whether or not to submit a new action to the district court. Not to require the
       payment of the full fee would permit a prisoner subject to the three-strikes rule to
       continue to file frivolous civil complaints-thus taking much valuable time away
       from other non-frivolous litigation-without any consequence beyond their mere
       dismissal under § 1915(g). The intent of the PLRA was to deter such litigation and
       it would be anomalous for a provision of that Act to provide a means for the
       repeated filing of frivolous actions without financial consequences to the prisoner
       litigant.

In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

       Within 30 days of the entry of this Order, Plaintiff SHALL remit the full filing fee of four

hundred dollars ($400.00) to the Clerk of Court. Plaintiff is cautioned that, should he fail to comply

with this Order within the time specified, the full amount of the filing fee will be assessed against

him and collected from his inmate trust account, and this action will be dismissed for want of

prosecution.

       IT IS SO ORDERED.



                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                  3

      Case 3:20-cv-00631 Document 4 Filed 08/25/20 Page 3 of 3 PageID #: 18
